RADER, Circuit Judge.

ORDER

The court considers whether this appeal should be dismissed.
Sun Valley City, Beach, Inc. et al. (Sun Valley) filed an appeal from a decision of the United States District Court for the Northern District of Georgia granting Gladys Music et al.’s motion for summary judgment in this copyright infringement matter.
We are informed by the parties that this case was wrongly docketed with this court and has now been docketed with the United States Court of Appeals for the Eleventh Circuit. Therefore, we dismiss this appeal.
Accordingly,
IT IS ORDERED THAT:
(1) The appeal is dismissed.
(2) Each side shall bear its own costs.